UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 DEREK SLOANE,

                                  Plaintiff,
                                                                    19-CV-6844 (CM)
                      -against-
                                                                         ORDER
 POLICE OFFICER STEPHEN B.
 DOUGHERTY, SHIELD NO. 267, ET AL.,

                                  Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff filed this action pro se. On July 24, 2019, the Court denied Plaintiff’s request to

proceed in forma pauperis under 28 U.S.C. § 1915(g) and dismissed the complaint without

prejudice. On September 12, 2019, the Court received Plaintiff’s notice of appeal and a motion

for an extension of time to file the notice of appeal. For the following reasons, Plaintiff’s request

for an extension of time to file a notice of appeal is granted.

                                               DISCUSSION

       Under Fed. R. App. P. 4(a)(1)(A), a notice of appeal in a civil case must be filed within

thirty days after entry of judgment. The district court may extend the time to file a notice of

appeal, however, if a plaintiff files a motion within thirty days of the expiration of the time to file

notice of appeal, and if the moving party shows excusable neglect or good cause for untimely

filing. See Fed. R. App. P. 4(a)(5)(A).

       Here, the Court entered judgment on July 24, 2019. Plaintiff dates his motion for

extension of time to appeal on August 30, 2019, and under the prison mailbox rule, the

submissions are deemed filed on that date. Plaintiff states that he did not file the Notice of

Appeal within the required 30-day period because the Superintendent “locked [him] up for no
reason.” (ECF No. 6.) Accordingly, for good cause shown, the Court grants Plaintiff’s motion for

an extension of time to appeal.

                                         CONCLUSION

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. The Court grants Plaintiff’s motion for an extension of time to file a notice of appeal.

(ECF No. 6.)

          The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

 Dated:     November 12, 2019
            New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge




                                                 2
